Exhibit 10.2

 

Execution Version

 

THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS (“BLUE SKY LAWS”), AND MAY NOT BE OFFERED OR SOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, AND AS REQUIRED BY BLUE SKY LAWS IN
EFFECT AS TO SUCH TRANSFER, UNLESS AN EXEMPTION FROM SUCH REGISTRATION UNDER
STATE AND FEDERAL LAW IS AVAILABLE

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is deemed to be effective as of
July 31, 2017 (the “Effective Date”), by and between Jaguar Animal Health, Inc.,
a Delaware corporation (the “Company”), and Invesco Asset Management Limited,
acting as agent for and on behalf of its discretionary managed clients
(“Invesco”).

 

RECITALS

 

A.                                    Pursuant to the commitment letter, dated
February 21, 2017 (the “Commitment”), Invesco desires to purchase from the
Company, and the Company desires to sell to Invesco that number of shares of the
Company’s Common Stock, par value $0.0001 per share, set forth below Invesco’s
name on the signature page hereto (the “Shares”) at a purchase price of
Ninety-Two and a Half United States Cents (US$0.925) per share and on the
additional terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Purchase and Sale of Stock.

 

a.                                      Sale and Issuance of Stock.  Subject to
the terms and conditions of this Agreement, Invesco agrees to purchase at the
Closing (as defined below), and the Company agrees to sell and issue to Invesco
at the Closing, the Shares at a price of US$0.925 per share.

 

b.                                      Closing, Payment and Delivery.  Subject
to fulfillment of the conditions set forth in Section 5 below, the consummation
of the transactions contemplated herein (the “Closing”) shall take place at the
offices of Reed Smith LLP, 1510 Page Mill Road, Suite 110, Palo Alto,
California, 94304 (or remotely via the exchange of documents and signatures) on
the Effective Date. At the Closing, the Company shall deliver to Invesco a
letter of direction in the form set forth in Exhibit A hereto (the “Letter of
Direction”). Invesco shall purchase the Shares by making payment to the Company
and/or the Company’s designee in cash or wire transfer of funds of the purchase
price as set forth below Invesco’s name on the signature page hereto (the
“Purchase Price”) in accordance with the Letter of Direction.

 

--------------------------------------------------------------------------------


 

For the purposes of this Agreement, “Business Day” means a day other than
Saturday, Sunday or any day on which banks located in the State of New York or
the City of London are authorized or obligated to close.

 

If the Merger Effective Date (as defined below) does not occur before August 2,
2017, the Company shall return the Purchase Price (if paid) to Invesco, Invesco
and the Company shall instruct the Transfer Agent to cancel any instructions
given pursuant to Section 1(c) below, and the parties hereto shall terminate
this Agreement.

 

c.                                       Delivery of Share Certificate.  At the
Closing, the Company shall deliver to Invesco a copy of the irrevocable
instructions to Computershare Trust Company, N.A., the current transfer agent of
the Company, with a mailing address of 8742 Lucent Blvd., Suite 225 Highlands
Ranch, CO 80129 Attn: Brooke Webb (the “Transfer Agent”), instructing the
Transfer Agent to deliver, on an expedited basis, a certificate or certificates
evidencing the Shares, registered in the names set forth on the signature
page hereto, in exchange for the Purchase Price.

 

2.                                      Company’s Representations and
Warranties.  The Company hereby represents and warrants to Invesco as of the
Effective Date and as of the Closing as follows, subject to the exceptions as
are disclosed prior to the Effective Date in the Company’s reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act of 1933, as amended (the “Securities Act”) and the Exchange
Act of 1934, as amended (the “Exchange Act”) including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”), which SEC Reports as filed prior to
the Effective Date shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein to the extent of the disclosure
contained in the SEC Reports as filed prior to the Effective Date:

 

a.                                      Organization, Good Standing and
Qualification.  The Company is a corporation duly organized and validly existing
under the laws of the State of Delaware.  The Company has all requisite
corporate power and authority to own and operate its properties and assets, to
execute and deliver this Agreement and sell the Shares, and to carry out the
provisions of this Agreement and to carry on its business as presently
conducted.  The Company is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business.

 

b.                                      Authorization; Binding Obligations.  All
corporate action on the part of the Company, its officers, directors and
shareholders necessary for the authorization of this Agreement and the Shares,
the performance of all obligations of the Company hereunder at the Closing, and
the sale, issuance and delivery of the Shares  pursuant hereto has been taken or
will be taken prior to the Closing.

 

c.                                       No Conflict.  Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate or result in a breach of or constitute a
default under any contract or agreement to which the Company is a party or by

 

2

--------------------------------------------------------------------------------


 

which it is bound, (ii) conflict with or result in a breach of or constitute a
default under any provision of the certificate of incorporation or bylaws (or
other charter documents) of the Company, or (iii) violate or result in a breach
of or constitute a default under any judgment, order, decree, rule or regulation
of any court or governmental agency to which the Company is subject.

 

d.                                      SEC Reports; Financial Statements.  The
Company has filed all SEC Reports required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material). 
The financial statements of the Company included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the U.S. Securities and Exchange Commission (the “Commission”)
with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

 

e.                                       Capitalization.  Except as set forth on
Schedule 2.e., the authorized capital stock of the Company and the issued and
outstanding securities of the Company are as disclosed as of the Effective Date
in the SEC Reports.

 

f.                                        Absence of Litigation.  Neither the
Company nor any of its directors is engaged in any litigation, administrative,
mediation or arbitration proceedings or other proceedings or hearings before any
statutory or governmental body, department, board or agency and is not the
subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body.  Except as set forth on
Schedule 2.f., no such proceedings, investigation or inquiry are pending or, to
the Company’s knowledge, threatened against the Company, and, to the Company’s
knowledge, there are no circumstances likely to give rise to any such
proceedings.

 

g.                                      Intellectual Property.  The Company has,
or has rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with its
business and which the failure to so have could have a material adverse effect
(collectively, the “Intellectual Property Rights”).  The Company has not
received a notice (written or otherwise) that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within two (2) years from the date of this
Agreement.  To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.

 

3

--------------------------------------------------------------------------------


 

h.                                      Valid Issuance.  The Shares issued
hereunder will be duly and validly issued, fully paid and non-assessable and
will be free of restrictions on transfer other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws.

 

3.                                      Invesco Representations and Warranties. 
Invesco represents and warrants to the Company that:

 

a.                                      Requisite Power and Authority.  Invesco
has all necessary power and authority under all applicable provisions of law to
execute and deliver this Agreement and to carry out its provisions.  All action
on Invesco’s part required for the lawful execution and delivery of this
Agreement has been or will be taken prior to the Closing.

 

b.                                      Own Account.  Invesco is acquiring the
Shares for investment for Invesco’s managed clients’ accounts, and not with a
view to, or for resale in connection with, any distribution thereof in the
United States, and Invesco has no present intention of selling or distributing
any Shares in the United States.  Invesco understands that the Shares have not
been registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment as expressed herein.  For
the avoidance of doubt, this Section 3(b) is not intended to restrict Invesco’s
ability to transfer the securities outside the United States pursuant to
Regulation S promulgated under the Securities Act.  It is the parties’
understanding that the provisions of the Securities Act will not ordinarily
restrict Invesco’s ability to transfer the Shares outside the United States
pursuant to Regulation S promulgated under the Securities Act.

 

c.                                       Access to Data.  Invesco has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management and to obtain any additional information which
Invesco has deemed necessary or appropriate for deciding whether or not to
purchase the Shares, including an opportunity to receive, review and understand
the information regarding the Company’s financial statements, capitalization and
other business information contained in the SEC Reports and the Company’s
Registration Statement on Form S-4 (File No. 333-217364) filed with the
Commission on July 3, 2017 as Invesco deems prudent.  Invesco acknowledges that
no representations or warranties, oral or written, have been made by the Company
or any agent thereof except as set forth in this Agreement.

 

d.                                      No Fairness Determination.  Invesco is
aware that no federal, state or other agency has made any finding or
determination as to the fairness of the investment, nor made any recommendation
or endorsement of the Shares.

 

e.                                       Knowledge And Experience.  Invesco has
such knowledge and experience in financial and business matters, including
investments in other start-up companies, that such entity or individual is
capable of evaluating the merits and risks of the investment in the Shares and
it is able to bear the economic risk of such investment. Invesco is an
“accredited” investor as that term is defined under Regulation D promulgated
under the Securities Act, and as set forth on Schedule I attached hereto. 
Further, Invesco has such knowledge and experience in financial and business
matters that such individual is capable of utilizing the information made
available in connection with the offering of the Shares, of evaluating the
merits and risks of an

 

4

--------------------------------------------------------------------------------


 

investment in the Shares and of making an informed investment decision with
respect to the Shares.  Neither Invesco, nor any person or entity with whom
Invesco will share beneficial ownership of the Shares, is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act.

 

f.                                        General Solicitation.  Invesco is not,
to Invesco’s knowledge, purchasing the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

 

g.                                      Residence.  Invesco’s principal place of
business or residence is and its investment decisions are made in the
jurisdiction identified in the address or other jurisdiction set forth on the
signature page.

 

4.                                      Restrictions on Transfer.

 

a.                                      Each instrument evidencing the Shares
which Invesco may purchase hereunder and any other securities issued upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event (unless no longer required in the opinion of the counsel for the Company)
shall be imprinted with a legend substantially in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS
PURSUANT TO EXEMPTIONS IN THE VARIOUS JURISDICTIONS WHERE THEY ARE BEING SOLD.

 

b.                                      Certificates evidencing the Shares shall
not contain any legend (including the legend set forth in Section 4(a) above),
(i) while a registration statement (including the Registration Statement (as
defined below)) covering the resale of such security is effective under the
Securities Act, (ii) following any sale of such Shares pursuant to Rule 144,
(iii) if such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Registration Statement Effective Date (as defined below) if
required by the Transfer Agent to effect the removal of the legend hereunder.

 

5

--------------------------------------------------------------------------------


 

5.                                      Conditions to Closing.

 

a.                                      The obligation of Invesco to consummate
the transactions contemplated herein at the Closing is subject to the
satisfaction on or before the date of the  Closing of the following conditions,
all or any of which may be waived in writing by Invesco as to its obligation to
consummate the transaction so contemplated:

 

i.                                          Performance.  The Company shall have
performed all obligations, covenants and agreements herein required to be
performed by the Company on or prior to the Closing.

 

ii.                                       Proceedings.  All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby to be consummated at or prior to the Closing and all
documents incidental thereto or required to be delivered prior to or at the
Closing will be reasonably satisfactory in form and substance to Invesco.

 

iii.                                    Suits/Proceedings.  No action, suit,
proceeding or investigation by or before any court, administrative agency or
other governmental authority shall have been instituted or threatened to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement.

 

iv.                                   Authorization of Issuance.  The Company’s
board of directors will have authorized the issuance and sale by it to Invesco
pursuant to this Agreement of the Shares.

 

v.                                      Consents and Approvals.  The Company
shall have obtained any and all consents (including all governmental or
regulatory consents, approvals or authorizations required in connection with the
valid execution and delivery of this Agreement), permits and waivers necessary
or appropriate for consummation of the transactions contemplated by this
Agreement.

 

vi.                                   Certificate of the CEO.  The Company shall
have delivered to Invesco a written certificate executed by the Chief Executive
Officer of the Company certifying that each of the conditions to the
consummation of the Merger set forth in Article VIII of the Merger Agreement,
other than those conditions that by their nature or the terms of the Merger
Agreement are to be satisfied at the consummation thereof, has been satisfied
(the “CEO Certificate”).

 

vii.                                Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement that
are not qualified by materiality or similar qualification shall be true and
correct in all material respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and the representations and warranties of the Company contained in this
Agreement that are qualified by materiality or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date.

 

6

--------------------------------------------------------------------------------


 

b.                                      The obligation of the Company to
consummate the transactions contemplated herein at the Closing is subject to the
satisfaction on or before the date of the Closing of the following conditions,
all or any of which may be waived in writing by the Company as to its obligation
to consummate the transaction so contemplated:

 

i.                                          Performance.  Invesco shall have
performed all obligations, covenants and agreements herein required to be
performed by Invesco on or prior to the Closing.

 

ii.                                       Instruments and Documents.  All
instruments and documents required to carry out this Agreement or incidental
thereto shall be reasonably satisfactory to the Company and its counsel.

 

iii.                                    Suits/Proceedings.  No action, suit,
proceeding or investigation by or before any court, administrative agency or
other governmental authority shall have been instituted or threatened to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement.

 

iv.                                   Representations and Warranties.  The
representations and warranties of Invesco contained in this Agreement that are
not qualified by materiality or similar qualification shall be true and correct
in all material respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and the representations and warranties of Invesco contained in this
Agreement that are qualified by materiality or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date.

 

6.                                      Reliance.  Invesco is aware that the
Company is relying on the accuracy of the representations and warranties set
forth in Section 3 hereof to establish compliance with Federal and State
securities laws.  If any such warranties or representations are not true and
accurate in any respect as of the Closing, Invesco shall so notify the Company
in writing immediately and shall be cause for rescission by the Company at its
sole election.

 

7.                                      Registration Rights.

 

a.                                      The Company hereby agrees that, within
45 days after the Merger Effective Date as such term is defined below along with
any other terms used in this Section 7, the Company shall file a shelf
registration statement (or such other form available, the “Registration
Statement”) with the Commission with respect to the Shares.  The Company shall
use its commercially reasonable efforts to cause the Registration Statement to
be declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event (x)  no later than the sixtieth (60th) day
following the filing of the Registration Statement in the event of “limited
review” by the Commission, or (y) in the event of a “review” by the Commission,
the ninetieth (90th) day following the filing of the Registration Statement, and
shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period.

 

7

--------------------------------------------------------------------------------


 

b.                                      Notwithstanding anything in this
Section to the contrary, the Company may, on no more than two occasions during
any 12-month period, delay or suspend the effectiveness of the Registration
Statement for up to 30 days on each occasion (a “Delay Period”) if the board of
directors of the Company determines in good faith that (i) effectiveness of the
Registration Statement must be suspended in accordance with the rules and
regulations under the Securities Act or that (ii) the disclosure of material
non-public information (“Pending Developments”) at such time would be
detrimental to the Company and its subsidiaries, taken as a whole. 
Notwithstanding the foregoing, the Company shall use its reasonable best efforts
to ensure that the Registration Statement is declared effective and its
permitted use is resumed following a Delay Period as promptly as practicable.

 

c.                                       If at any time the Company proposes to
file a Registration Statement (other than to file a shelf registration that is
not in connection with a particular offering), or the Company proposes to sell
Company Common Stock in an underwritten offering for cash (excluding the
Excluded Registration Statements and excluding an offering relating solely to an
employee benefit plan or an offering relating to a transaction on Form S-4) (a
“Piggyback Registration Statement”), the Company shall give prompt written
notice (the “Piggyback Notice”) to all Holders that hold Registrable Securities
(collectively, the “Piggyback Eligible Holders”) of the Company’s intention to
file a Piggyback Registration Statement reasonably in advance of (and in any
event at least ten (10) Business Days before) the anticipated filing date of
such Piggyback Registration Statement.  The Piggyback Notice shall offer the
Piggyback Eligible Holders the opportunity to include for registration in such
Piggyback Registration Statement the number of Registrable Securities of the
same class and series as those proposed to be registered as they may request,
subject to pro ration for the maximum number of shares that can be sold in the
reasonable judgment of the lead underwriter (a “Piggyback Registration”).  The
Company shall use its commercially reasonable efforts to include in each such
Piggyback Registration such Registrable Securities for which the Company has
received written requests (each, a “Piggyback Request”) from Piggyback Eligible
Holders within five (5) Business Days after giving the Piggyback Notice.  The
Company shall use its commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register pursuant to the Piggyback Requests, to the extent
required to permit the disposition of the Registrable Securities so requested to
be registered.

 

d.                                      All fees and expenses incident to the
performance of or compliance with this Section by the Company shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.

 

e.                                       Except for registration rights granted
on or prior to the Merger Effective Date, the Company has not entered into and,
unless agreed in writing by each Holder on or after the date of this Agreement,
will not enter into, any agreement or arrangement that (i) is inconsistent with
the rights granted to the Holders with respect to Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof in any material
respect or (ii) other than as set forth in this Agreement, would allow any
holder of Company Common Stock or other securities of the Company to include
such securities in any Registration Statement filed by the Company on a basis
that is more favorable in any material respect to the rights granted to the
Holders hereunder including granting registration rights that would have
priority over the Registrable Securities with respect to the inclusion of such
securities in any registration.

 

8

--------------------------------------------------------------------------------


 

f.                                        As used in this Section, the following
terms have the respective meanings:

 

“Effectiveness Period” means, the period commencing on the Registration
Statement Effective Date and ending on the earlier of (i) the time as all of the
Registrable Securities covered by such Registration Statement have been sold
(either pursuant to a Registration Statement or otherwise) by the Holders, or
(ii) the time as all of the remaining Registrable Securities are eligible to be
sold by the Holders without compliance with the volume limitations or public
information requirements of Rule 144.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time, of Registrable Securities.

 

“Excluded Registration Statements” means (i) the registration statement relating
to the resale of approximately 42,987,436 shares of the Company’s common stock
to be filed within four business days after the Merger Effective Date, (ii) the
post-effective amendment to the registration statement on Form S-4 (File
No. 333-217364) relating to the resale of shares of the Company’s common stock
issuable upon vesting of the contingent rights issued to holders of common stock
of Napo Pharmaceuticals, Inc., pursuant to the Merger Agreement, and (iii) one
or more registration statements relating to the resale of shares of the
Company’s common stock issued or issuable pursuant to the Common Stock Purchase
Agreement, dated June 8, 2016, by and between the Company and Aspire Capital
Fund, LLC.

 

“Merger” means the merger of Napo into Merger Sub pursuant to the terms of the
Merger Agreement.

 

“Merger Agreement” means an agreement and plan of merger among the Company, Napo
and Merger Sub, whereby Napo will merge into the Merger Sub and become a
wholly-owned subsidiary of the Company, and as a result of such Merger the
equity holders of Napo shall receive Common Stock (except as otherwise provided
therein).

 

“Merger Effective Date” means the date on which the Merger is consummated.

 

“Merger Sub” means a wholly owned subsidiary of the Company formed for purposes
of effectuating the Merger.

 

“Napo” means Napo Pharmaceuticals, Inc., a Delaware corporation.

 

“Registrable Securities” means: (i) the Shares and (ii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any price adjustment as a result of such stock splits,
reverse stock splits or similar events with respect to any of the securities
referenced in (i).

 

“Registration Statement” means the registration statements required to be filed
in accordance with this Section and any additional registration statements
required to be filed under this Section, including in each case the prospectus,
amendments and supplements to such registration statements or prospectus,
including pre and post effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein.

 

9

--------------------------------------------------------------------------------


 

“Registration Statement Effective Date” means, as to a Registration Statement,
the date on which such Registration Statement is first declared effective by the
Commission.

 

“Trading Day” means a day on which the Nasdaq Stock Market is open for trading.

 

8.                                      Miscellaneous.

 

a.                                      Survival.  The representations,
warranties, covenants and agreements made herein shall survive the closing of
the transactions contemplated hereby for a period of one year.

 

b.                                      Successors and Assigns.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

c.                                       Entire Agreement.  This Agreement and
the Schedule attached hereto constitute the entire agreement and understanding
between the parties with respect to the subject matters herein, and supersede
and replace any prior agreements and understandings, whether oral or written
between and among them with respect to such matters.  This Agreement supersedes
and replaces the Commitment which is hereby terminated.  The provisions of this
Agreement may be waived, altered, amended or repealed, in whole or in part, only
upon the written consent of the Company and Invesco.

 

d.                                      Title and Subtitles.  The titles of the
Sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

 

e.                                       Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

 

f.                                        Applicable Law.  This Agreement shall
be governed by and construed in accordance with laws of the State of California,
applicable to contracts between California residents entered into and to be
performed entirely within the State of California.

 

g.                                      Venue.  Any action, arbitration, or
proceeding arising directly or indirectly from this Agreement or any other
instrument or security referenced herein shall be litigated or arbitrated, as
appropriate, in the County of New York, in the State of New York.

 

h.                                      Authority.  The individual executing and
delivering this Agreement on behalf of Invesco has been duly authorized and is
duly qualified to execute and deliver this Agreement in connection with the
purchase of the Shares and the signature of such individual is binding upon
Invesco.

 

i.                                         Notices.  All notices and other
communications provided for or permitted hereunder shall be made by
hand-delivery, telecopier, or overnight air courier guaranteeing next day
delivery at the address set forth on the signature page hereof to Invesco and
with respect to

 

10

--------------------------------------------------------------------------------


 

the Company at its principal place of business.  All such notices and
communications shall be deemed to have been duly given at the time delivered by
hand, if personally delivered; when receipt acknowledged, if telecopied; and the
next business day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.  The parties may change the addresses to
which notices are to be given by giving five days prior written notice of such
change in accordance herewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

(Signature Page to July 31, 2017, Jaguar Share Purchase Agreement)

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

INVESCO

 

COMPANY

 

 

 

INVESCO ASSET MANAGEMENT LIMITED, acting as agent for and on behalf of its
discretionary managed clients

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

 

 

 

 

By:

/s/ Colin Fitzgerald

 

By:

/s/ Lisa A. Conte

 

(Signature)

 

 

Lisa A. Conte, CEO

 

 

 

Colin Fitzgerald, Director

 

 

(Print Name and Title)

 

 

 

 

 

Perpetual Park Drive

 

 

 

 

 

Henley-on-Thames, RG9 1HH

 

 

(Address)

 

 

 

 

 

Purchase Price: $2,999,999.78

 

 

 

 

 

Shares: 3,243,243

 

 

 

 

 

Shares to be registered in the name of:

 

 

Bank of New York

 

 

 

 

 

As Nominee For

 

 

 

 

 

Invesco Perpetual UK Strategic Income Fund

 

 

--------------------------------------------------------------------------------


 

Schedule 2.e.

 

i.                                          Common Stock, par value $0.0001 per
share: 50,000,000 authorized shares and 19,001,679 shares issued and
outstanding; and

 

ii.                                       7,840,196 shares of Common Stock
reserved for issuance for the exercise or conversion of all issued or granted
derivative securities, including:

 

(A)                               Warrants to purchase 5,431,458 shares of
Common Stock;

 

(B)                               Options to purchase 2,408,738 shares of Common
Stock granted under either the Company’s 2013 Equity Incentive Plan or the
Company’s 2014 Stock Plan (collectively, the “Option Plans”); and

 

(C)                               0 RSUs granted under the Option Plans.

 

Schedule 2.f.

 

Tony Plant, a shareholder of the Company, filed a purported class action
complaint in federal district court in the Northern District of California (Tony
Plant v. Jaguar Animal Health, Inc., et al., Civil Action No. 3:17-CV-04102
(N.D. Cal.), filed on 7/20/17) alleging that the Company failed to disclose all
material information in connection with the Merger. The Company believes the
complaint is without merit and plans to defend vigorously against it.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Invesco is an “accredited investor” as that term is defined in Regulation D
promulgated by the Securities and Exchange Commission. The term “Accredited
Investor” under Regulation D refers to:

 

·                  A person or entity who is a director or executive officer of
the Company;

 

·                  Any bank as defined in Section 3(a)(2) of the Securities Act,
or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Exchange Act; any insurance company as defined in Section 2(a)(13) of the
Securities Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Securities Act; Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decision made solely
by persons that are accredited investors;

 

·                  Any private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

·                  Any organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

·                  Any natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his purchase exceeds $1,000,000
(exclusive of his or her principal residence);

 

·                  Any natural person who had an individual income in excess of
$200,000 during each of the two most recent years or joint income with that
person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

 

·                  Any trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment; or

 

--------------------------------------------------------------------------------


 

·                  Any entity in which all of the equity owners are accredited
investors.

 

As used in this Schedule I, the term “net worth” means the excess of total
assets over total liabilities excluding any primary residence.  As used in this
Schedule I, “income” means actual economic income, which may differ from
adjusted gross income for income tax purposes. Accordingly, the undersigned
should consider whether it should add any or all of the following items to its
adjusted gross income for income tax purposes in order to reflect more
accurately its actual economic income: any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to an IRA or Keogh retirement
plan, and alimony payments.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Letter of Direction

 

Dated: July 31, 2017

 

Invesco Asset Management Limited

Perpetual Park, Perpetual Park Drive

Henley-on-Thames, Oxfordshire

RG9 1HH United Kingdom

 

Ladies and Gentlemen:

 

Reference is hereby made to (1) that certain Share Purchase Agreement (the
“SPA”) dated as of the date hereof by and between Jaguar Animal Health, Inc., a
Delaware corporation (“Jaguar”) and Invesco Asset Management Limited, acting as
agent for and on behalf of its discretionary managed clients (“Invesco”),
(2) that certain Agreement and Plan of Merger (the “Merger Agreement”) by and
among Jaguar, Napo Pharmaceuticals, Inc., a Delaware corporation (“Napo”) and
Napo Acquisition Corporation, a Delaware corporation and (3) that certain
Settlement and Discounted Payoff Agreement (the “Settlement Agreement”) dated as
of March 31, 2017 by and among Nantucket Investment Limited, a company organized
under the laws of Guernsey (“Nantucket”), certain affiliates of Nantucket
(collectively with Nantucket, the “Nantucket Lenders”) and Napo.

 

Pursuant to the terms of the SPA, Invesco will purchase certain equity interests
in Jaguar in exchange for a cash purchase price of $2,999,999.78 (the “Purchase
Price”). In anticipation of the consummation of the transactions being
consummated pursuant to the Merger Agreement, the Purchase Price will
immediately be loaned by Jaguar to Napo and $2,000,000 of the Purchase Price
(the “Payment Amount”) will be used by Napo to repay certain obligations owing
to the Nantucket Lenders in accordance with the terms of the Settlement
Agreement.

 

Each of Jaguar and Napo hereby irrevocably authorizes and directs Invesco to
disburse the Payment Amount directly to Nantucket pursuant to the following wire
transfer instructions:

 

Bank: HSBC Bank plc

St Peter Port, Guernsey

SWIFT/BIC:

Sort number:

Account Name: Nantucket Investments Limited

Account Number:

IBAN:

 

Jaguar hereby irrevocably authorizes and directs Invesco to disburse the
remainder of the

 

--------------------------------------------------------------------------------


 

Purchase Price (after distribution of the Payment Amount in accordance with the
prior paragraph) to Jaguar pursuant to the following wire transfer instructions:

 

Bank: Bridge Bank, a Division of Western Alliance Bank

55 Almaden Blvd

San Jose, CA 95113, U.S.A.

SWIFT Code:

ABA Routing #:

Account Name: Jaguar Animal Health, Inc.

Account Number:

Beneficiary Address: 201 Mission Street, Suite 2375

San Francisco, CA 94105  USA

 

This letter agreement and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the laws of the State of New York without regard to conflict of laws principles
(other than sections 5-1401 and 5-1402 of the New York General Obligations Law)
thereof.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NAPO PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------